RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda el Reglamento de la Adminis-tración del Sistema de Personal de la Rama Judicial como se dispone a continuación.
Se enmienda el Art. 19 del Reglamento de la Adminis-tración del Sistema de Personal de la Rama Judicial, según enmendado, 4 L.P.R.A. Ap. XIII, para añadir el inciso (19.18), que dispondrá lo siguiente:
(19.18) Licencia para la renovación de licencias de conducir
(a) Se concede a todo empleado que posea un certificado de licencia debidamente expedido o autorizado por el Secretario de Transportación y Obras Públicas, y a todo dueño o propie-tario de un vehículo de motor o arrastre, un máximo de dos horas de tiempo, con paga y sin cargo a licencia alguna, para renovar su licencia de conducir.
(b) De excederse el empleado del término de dos horas, el exceso se le descontará de la licencia de vacaciones o de las horas extras que tenga acumuladas, siempre y cuando no es-tén vencidas para pago.
(c) El empleado deberá presentar una certificación de que utilizó el tiempo concedido para los propósitos de esta licencia, además de la nueva licencia de conducir expedida por el De-partamento de Transportación y Obras Públicas.
(d) Este tipo de licencia no se acumulará y se otorgará cada vez que expire la licencia de conducir del empleado.
(e) El empleado en uso de cualquier otro tipo de licencia no tendrá derecho a este beneficio.

Esta Resolución tendrá vigencia inmediata. Publíquese.

*177Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo